Citation Nr: 1046439	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-22 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for depression.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for paranoid delusional 
disorder.

3.  Entitlement to service connection for depression.

4.  Entitlement to service connection for paranoid delusional 
disorder.


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at 
Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from July 21, 1980 to October 
16, 1980 and from August 28, 1981 to August 20, 1984.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2007 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

A Travel Board hearing in front of the undersigned Acting 
Veterans Law Judge was held in June 2010.  A transcript of the 
hearing has been associated with the claim file.

The issues of entitlement to service connection for depression 
and paranoid delusional disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the Regional 
Office.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was denied by 
the Board in October 2006.

2.  In September 2009, additional personnel records were 
retrieved by the RO.  These records existed at the time of the 
Board's October 2006 denial of the appellant's claim seeking 
service connection for a psychiatric disorder, and the RO's 
inability to obtain these records at an earlier time was not due 
to the Veteran's failure to provide the RO with sufficient 
information.


CONCLUSIONS OF LAW

1.  The October 2006 Board decision, which denied service 
connection for a psychiatric disorder, is final.  38 U.S.C.A. 
§ 7104 (West 2002).

2.  The criteria for reopening the appellant's claim seeking 
service connection for depression have been met.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2010). 

3.  The criteria for reopening the appellant's claim seeking 
service connection for paranoid delusional disorder have been 
met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the appellant's claim is being reopened, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

Legal Criteria and Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  A finally decided claim may however be reopened if the 
claimant presents new and material evidence with respect to a 
claim which has been previously denied and which is final.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  If the claim is so reopened, 
it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 
7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 
1 Vet. App. 140 (1991

If new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Notwithstanding any other section of 38 C.F.R. § 3.156, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c).

In the instant case, the Board denied the appellant's claim for 
service connection for a psychiatric disorder in October 2006.  
That decision is final.  38 U.S.C.A. § 7104.

The appellant filed a request to reopen in December 2006.  In 
June 2007, the RO determined that new and material evidence had 
not been presented to reopen the appellant's claim for 
entitlement to service connection for depression and paranoid 
delusional disorder.  Such a determination, however, is not 
binding on the Board, and the Board must first decide whether new 
and material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence has 
not been submitted).

Additional service personnel records were received in September 
2009.  These records existed at the time of the Board's denial of 
October 2006 and the RO's inability to obtain these records at an 
earlier time was not due to the appellant's failure to provide 
the RO with sufficient information.  The appellant has alleged, 
in a letter of December 2006, that his depression was worsened 
when he was not promoted from E-3 to E-4 in service and was told 
that the promotion did not happen because he was forgotten.  
Therefore, service personnel records are relevant to his claim as 
they show his promotion progression.  Moreover, these records 
show that in July 1984 the appellant was convicted in a Special 
Court Martial for assault.  This shows a change in the 
appellant's behavior during his service which may support the 
appellant's allegation that his psychiatric problems started or 
were aggravated in service.  

Accordingly, reconsideration of the claim of service connection 
for depression and paranoid delusional disorder is warranted.  38 
C.F.R. § 3.156(c). 


ORDER

Reopening of the appellant's claim of entitlement to service 
connection for depression is warranted, and the appeal is granted 
to that extent only.

Reopening of the appellant's claim of entitlement to service 
connection for paranoid delusional disorder is warranted, and the 
appeal is granted to that extent only.



REMAND

The Board has determined that the appellant's claim for service 
connection for depression and paranoid delusional disorder must 
be reconsidered.  After a careful review of the evidence of 
record, the Board finds that additional development is necessary 
prior to deciding the appellant's claim.

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103(a), 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

At the Travel Board hearing of June 2010 the appellant testified 
he received outpatient mental health treatment at Fort Hood in 
1981 and inpatient mental health treatment at the Army Health 
Clinic in Bauberhausen, Germany for his psychiatric problems.  
While service treatment records have been received, a review of 
these records shows that there are no mental health treatment 
records.  The Board notes that, at times, treatment records for 
mental health are maintained separately from the service 
treatment records.  Based upon a review of the documents 
assembled for appellate review, the Board finds that there is no 
evidence that a search for service records included clinical 
records from a mental health clinic.  Thus, additional efforts 
should be undertaken to attempt to obtain any additional service-
related records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center (NPRC), or other 
appropriate location, to make a specific 
request for service medical inpatient and 
outpatient psychiatric or mental health 
records of the appellant and through any 
other appropriate records repository to 
which pertinent clinical records may have 
been sent.  Specifically, it should be 
ascertained whether mental health records 
may be stored somewhere other than with 
the service treatment records.  These 
efforts should include requesting clinical 
records documenting the treatment in Fort 
Hood, Texas in 1981 and at the Army Health 
Clinic in Bauberhausen, Germany in 1984.  
As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The appellant should be notified 
of the RO's attempts to locate his 
military medical records as well as any 
further action to be taken.

2.  After completing the above action, the 
RO should conduct any other development as 
may be indicated as a consequence of the 
action taken in the preceding paragraph.  
Further development may include affording 
the appellant a VA examination in 
connection with his claim for service 
connection for depression and paranoid 
delusional disorder.

When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the appellant and his attorney 
should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


